UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-51442 GENCO SHIPPING & TRADING LIMITED (Exact name of registrant as specified in its charter) Republic of the Marshall Islands (State or other jurisdiction incorporation or organization) 98-043-9758 (I.R.S. Employer Identification No.) 299 Park Avenue, 20th Floor, New York, New York 10171 (Address of principal executive offices)(Zip Code) (646) 443-8550 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesX No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer”in Rule 12b-2 of the Exchange Act. Large accelerated filerrAccelerated filer ýNon-accelerated filerr Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX APPLICABLE ONLY TO CORPORATE ISSUERS: The number of shares outstanding of each of the issuer’s classes of common stock, as of November 9, 2007: Common stock, $0.01 per share 28,872,809 shares. Genco Shipping & Trading Limited Form 10-Q for the three and nine months ended September 30, 2007 and 2006 Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements a) Consolidated Balance Sheets - September 30, 2007 and December31, 2006 3 b) Consolidated Statements of Operations - For the three and nine months ended September 30, 2007 and 2006 4 c) Consolidated Statements of Shareholders’ Equity and Comprehensive Income - For the nine months ended September 30, 2007 and 2006 5 d) Consolidated Statements of Cash Flows - For the nine months ended September 30, 2007 and 2006 6 e) Notes to Consolidated Financial Statements For the three and nine months ended September 30, 2007 and 2006 7 Item 2. Management’s Discussion and Analysis of Financial Position and Results of Operations 29 Item 3. Quantitative and Qualitative Disclosures about Market Risk 52 Item 4. Control and Procedures 54 PART IIOTHER INFORMATION Item 1. Legal Proceedings 54 Item 5. Other Information 54 Item 6. Exhibits 55 2 Genco Shipping & Trading Limited Consolidated Balance Sheets as of September 30, 2007 and December 31, 2006 (U.S. Dollars in thousands, except for share data) September 30, 2007 December 31, 2006 (unaudited) Assets Current assets: Cash and cash equivalents $ 51,238 $ 73,554 Short-term investments 217,648 - Vessels held for sale 36,944 9,450 Due from charterers, net 2,750 471 Prepaid expenses and other current assets 7,691 4,643 Total current assets 316,271 88,118 Noncurrent assets: Vessels, net of accumulated depreciation of $60,114 and $43,769, respectively 810,828 476,782 Deposits on vessels 195,691 - Deferred drydock, net of accumulated depreciation of $668 and $366, respectively 3,983 2,452 Fixed assets, net of accumulated depreciation and amortization of $622 and $348, respectively 2,018 1,877 Other assets, net of accumulated amortization of $126 and $468, respectively 6,267 4,571 Fair value of derivative instruments 3,289 4,462 Total noncurrent assets 1,022,076 490,144 Total assets $ 1,338,347 $ 578,262 Liabilities and Shareholders’ Equity Current liabilities: Accounts payable and accrued expenses $ 12,046 $ 7,784 Current portion of long-term debt 259,949 4,322 Deferred revenue 6,426 3,067 Fair value of derivative instruments 5,259 - Total current liabilities 283,680 15,173 Noncurrent liabilities: Deferred revenue 542 395 Deferred rent credit 729 743 Fair value of derivative instruments 6,389 807 Liability for time charters acquired 42,095 - Long-term debt 566,251 207,611 Total noncurrent liabilities 616,006 209,556 Total liabilities 899,686 224,729 Commitments and contingencies Shareholders’ equity: Common stock, par value $0.01; 100,000,000 shares authorized; issued and outstanding 25,514,600 and 25,505,462 shares at September 30, 2007 and December 31, 2006, respectively 255 255 Paid-in capital 308,729 307,088 Accumulated other comprehensive income 87,676 3,546 Retained earnings 42,001 42,644 Total shareholders’ equity 438,661 353,533 Total liabilities and shareholders’ equity $ 1,338,347 $ 578,262 See accompanying notes to consolidated financial statements. 3 Genco Shipping & Trading Limited Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2007 and 2006 (U.S. Dollars in Thousands, Except for Earnings per Share and Share Data) (Unaudited) For the Three Months Ended September 30, For the Nine Months Ended September 30, 2007 2006 2007 2006 Revenues $ 45,630 $ 32,642 $ 119,697 $ 97,516 Operating expenses: Voyage expenses 1,853 1,056 4,284 3,220 Vessel operating expenses 6,702 5,757 19,536 15,022 General and administrative expenses 3,395 2,055 9,642 6,808 Management fees 414 353 1,157 1,047 Depreciation and amortization 8,159 6,681 22,778 19,638 Gain on sale of vessel - - (3,575 ) - Total operating expenses 20,523 15,902 53,822 45,735 Operating income 25,107 16,740 65,875 51,781 Other (expense) income: Income (loss) from derivative instruments 475 (2,195 ) (1,119 ) 2 Interest income 823 827 2,777 2,080 Interest expense (10,085 ) (2,468 ) (17,655 ) (6,859 ) Other (expense) income (8,787 ) (3,836 ) (15,997 ) (4,777 ) Net income $ 16,320 $ 12,904 $ 49,878 $ 47,004 Earnings per share-basic $ 0.64 $ 0.51 $ 1.97 $ 1.86 Earnings per share-diluted $ 0.64 $ 0.51 $ 1.96 $ 1.86 Weighted average common shares outstanding-basic 25,336,587 25,288,695 25,319,479 25,270,831 Weighted average common shares outstanding-diluted 25,481,948 25,371,882 25,453,502 25,338,031 See accompanying notes to consolidated financial statements. 4 Genco Shipping & Trading Limited Consolidated Statement of Shareholders’ Equity (Unaudited) For the Nine Months Ended September 30, 2007 (U.S. Dollars in Thousands Except for Per Share and Share Data) Common Stock Paid in Capital Retained Earnings Accumulated Other Comprehensive Income Comprehensive Income Total Balance – January 1, 2007 $ 255 $ 307,088 $ 42,644 $ 3,546 $ 353,533 Net income 49,878 49,878 49,878 Unrealized gain on short-term investments 89,336 89,336 89,336 Unrealized gain on currency translation on short-term investments, net 1,533 1,533 1,533 Unrealized derivative loss on cash flow hedges (6,739 ) (6,739 ) (6,739 ) Comprehensive income $ 134,008 Cash dividends paid ($1.98 per share) (50,521 ) (50,521 ) Issuance of 16,200 shares of nonvested stock, less forfeitures of 7,062 shares - - - Nonvested stock amortization 1,641 1,641 Balance – September 30, 2007 $ 255 $ 308,729 $ 42,001 $ 87,676 $ 438,661 See accompanying notes to consolidated financial statements. 5 Genco Shipping & Trading Limited Consolidated Statement of Cash Flows for the Nine Months Ended September 30, 2007 and 2006 (U.S. Dollars in Thousands) (Unaudited) For the Nine Months Ended September 30, 2007 2006 Cash flows from operating activities: Net income $ 49,878 $ 47,004 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 22,778 19,638 Amortization of deferred financing costs 3,966 243 Amortization of value of time charterers acquired (259 ) 1,383 Realized losses on forward currency contracts 7,041 - Unrealized (gain)loss on derivative instruments 16 (2 ) Unrealized gain on hedged short-term investment (11,176 ) - Unrealized loss on forward currency contracts 5,259 - Amortization of nonvested stock compensation expense 1,641 1,334 Gain on sale of vessel (3,575 ) - Change in assets and liabilities: (Increase) decrease in due from charterers (2,279 ) 2 Increase in prepaid expenses and other current assets (1,732 ) (1,713 ) Increase in accounts payable and accrued expenses 3,469 589 Increase (decrease) in deferred revenue 3,506 (1,093 ) (Decrease) increase in deferred rent credit (14 ) 269 Deferred drydock costs incurred (2,679 ) (1,333 ) Net cash provided by operating activities 75,840 66,321 Cash flows from investing activities: Purchase of vessels (348,291 ) (76 ) Deposits on vessels to be acquired (196,640 ) (8,125 ) Purchase of short-term investments (115,526 ) - Payments on forward currency contracts, net (7,002) - Proceeds from sale of vessel 13,004 - Purchase of other fixed assets (541 ) (1,050 ) Net cash used in investing activities (654,996 ) (9,251 ) Cash flows from financing activities: Proceeds from 2007 Credit Facility 826,200 - Repayment of 2005 Credit Facility and Short-term Line (288,933 ) - Proceeds from 2005 Credit Facility and Short-term Line 77,000 8,125 Cash dividends paid (50,521 ) (45,782 ) Payment of deferred financing costs (6,906 ) (726 ) Net cash provided by (used in) financing activities 556,840 (38,383 ) Net (decrease) increase in cash (22,316 ) 18,687 Cash and cash equivalentsat beginning of period 73,554 46,912 Cash and cash equivalentsat end of period $ 51,238 $ 65,599 Supplemental disclosure of cash flow information: Cash paid during the period for interest, net of amounts capitalized $ 12,299 $ 6,491 See accompanying notes to consolidated financial statements. 6 Genco Shipping & Trading Limited (U.S. Dollars in Thousands Except Per Share and Share Data) Notes to Consolidated Financial Statements for the Three and Nine Months Ended September 30, 2007 and 2006 (unaudited) 1 - GENERAL INFORMATION The accompanying consolidated financial statements include the accounts of Genco Shipping& Trading Limited (“GS&T”) and its wholly owned subsidiaries (collectively, the “Company,” “we” or “us”). The Company is engaged in the ocean transportation of drybulk cargoes worldwide through the ownership and operation of drybulk carrier vessels. GS&T was incorporated on September27, 2004 under the laws of the Marshall Islands and is the sole owner of all of the outstanding shares of the following subsidiaries: Genco Ship Management LLC; Genco Investments LLC; and the ship-owning subsidiaries as set forth below. The Company began operations on December6, 2004 with the delivery of its first vessel.The Company agreed to acquire a fleet of 16 drybulk carriers from an unaffiliated third party on November 19, 2004; these vessels were delivered during 2004 and 2005. On October 14, 2005, the Company acquired the Genco Muse a 2001 Handymax vessel and time charter contract for a total of $34,450 and was funded entirely by the Company’s credit facility entered into on July 29, 2005 (the “2005 Credit Facility”).On July 10, 2006, the Company acquired the Genco Acheron, the Genco Commander, and the Genco Surprise for a total purchase price of $81,250, all of which were delivered in the fourth quarter of 2006.During February 2007, the Company completed the sale of the Genco Glory to Cloud Maritime S.A. for $13,004, net of commission.On July 18, 2007, the Company entered into an agreement to acquire nine Capesize vessels from companies within the Metrostar Management Corporation group for a net purchase price of $1,111,000, consisting of the value of the vessels and the liability for the below market time charter contracts acquired.On August 10 and August 13, 2007, the Company also agreed to acquire six drybulk vessels (three Supramax and three Handysize) from affiliates of Evalend Shipping Co. S.A. for a net purchase price of $336,000, consisting of the value of the vessels and the liability for the below market time charter contract acquired. On August 15, 2007, the Company decided to sell the two oldest vessels in its fleet, the Genco Commander and the Genco Trader, and as such are classified as held for sale.On September 3, 2007, the Company reached an agreement to sell the Genco Commander, a 1994-built Handymax vessel, to Dan Sung Shipping Co. Ltd. for $44,450 less a 2% brokerage commission payable to a third party. The Company expects to realize a net gain of approximately $23,400 from the sale of the vessel in the fourth quarter of 2007.Lastly, on October 2, 2007, the Company reached an agreement to sell the Genco Trader, a 1990-built Panamax vessel, to SW Shipping Co., Ltd for $44,000 less a 2% brokerage commission payable to a third party. The Company expects to realize a net gain of approximately $26,200 from the sale of the vessel in the first quarter of 2008.Upon completion of these acquisitions and dispositions, Genco's fleet will consist of nine Capesize, six Panamax, three Supramax, six Handymax, and eight Handysize drybulk carriers, with a total carrying capacity of approximately 2,700,000 dwt and an average age of 7 years. Below is the list of the Company’s wholly owned ship-owning subsidiaries as of September 30, 2007: Wholly Owned Subsidiaries Vessels Acquired dwt Date Delivered Year Built Date Sold Genco Reliance Limited Genco Reliance 29,952 12/6/04 1999 — Genco Glory Limited Genco Glory 41,061 12/8/04 1984 2/21/07 Genco Vigour Limited Genco Vigour 73,941 12/15/04 1999 — Genco Explorer Limited Genco Explorer 29,952 12/17/04 1999 — Genco Carrier Limited Genco Carrier 47,180 12/28/04 1998 — Genco Sugar Limited Genco Sugar 29,952 12/30/04 1998 — Genco Pioneer Limited Genco Pioneer 29,952 1/4/05 1999 — Genco Progress Limited Genco Progress 29,952 1/12/05 1999 — Genco Wisdom Limited Genco Wisdom 47,180 1/13/05 1997 — Genco Success Limited Genco Success 47,186 1/31/05 1997 — 7 Genco Beauty Limited Genco Beauty 73,941 2/7/05 1999 — Genco Knight Limited Genco Knight 73,941 2/16/05 1999 — Genco Leader Limited Genco Leader 73,941 2/16/05 1999 — Genco Marine Limited Genco Marine 45,222 3/29/05 1996 — Genco Prosperity Limited Genco Prosperity 47,180 4/4/05 1997 — Genco Trader Limited Genco Trader 69,338 6/7/05 1990 — Genco Muse Limited Genco Muse 48,913 10/14/05 2001 — Genco Commander Limited Genco Commander 45,518 11/2/06 1994 — Genco Acheron Limited Genco Acheron 72,495 11/7/06 1999 — Genco Surprise Limited Genco Surprise 72,495 11/17/06 1998 — Genco Augustus Limited Genco Augustus 180,151 8/17/07 2007 — Genco Tiberius Limited Genco Tiberius 175,529 8/28/07 2007 — Genco London Limited Genco London 177,833 9/28/07 2007 — Genco Titus Limited Genco Titus 177,000 Q4 2007 (1) 2007 (2) — Genco Constantine Limited Genco Constantine 180,000 Q2 2008 (1) 2008 (2) — Genco Hadrian Limited Genco Hadrian 170,500 Q4 2008 (1) 2008 (2) — Genco Commodus Limited Genco Commodus 170,500 Q2 2009 (1) 2009 (2) — Genco Maximus Limited Genco Maximus 170,500 Q2 2009 (1) 2009 (2) — Genco Claudius Limited Genco Claudius 170,500 Q2 2009 (1) 2009 (2) — Genco Predator Limited Genco Predator 55,435 Q4 2007 (1) 2005 — Genco Warrior Limited Genco Warrior 55,435 Q4 2007 (1) 2005 — Genco Hunter Limited Genco Hunter 57,982 Q4 2007 (1) 2007(2) — Genco Charger Limited Genco Charger 28,428 Q4 2007 (1) 2005 — Genco Challenger Limited Genco Challenger 28,428 Q4 2007 (1) 2003 — Genco Champion Limited Genco Champion 28,445 Q4 2007 (1) 2006 — (1) Dates for vessels being delivered in the future are estimates based on guidance received from the sellers and/or the respective shipyards. (2) Built dates for vessels delivering in the future are estimates based on guidance received from the sellers and respective shipyards. Prior to its initial public offering, GS&T was 100% owned by Fleet Acquisition LLC, a limited liability company organized on November3, 2004 under the laws of the Marshall Islands.Fleet Acquisition LLC was owned approximately 65.65% by OCM Principal Opportunities III Fund, L.P. and OCM Principal Opportunities Fund IIIA, L.P., collectively, (“Oaktree”) of which Oaktree Management LLC is the General Partner, approximately 26.57% by Peter Georgiopoulos, and 7.78% by others.As of December 31, 2005, Fleet Acquisition LLC maintained a 53.08% ownership in the Company.On April 14, 2006, Fleet Acquisition LLC distributed 1,050,210 shares to certain of its members, and on December 15, 2006, Fleet Acquisition LLC distributed 3,587,361 shares to Peter Georgiopoulos, our Chairman.As a result, at December 31, 2006, Oaktree beneficially owned approximately 34.75% of the Company through Fleet Acquisition, LLC and Peter Georgiopoulos beneficially owned approximately 14.08%.In January 2007, we filed a registration statement on Form S-3 with the Securities and Exchange Commission (the “SEC”) to register possible future offerings, including possible resales by Fleet Acquisition LLC.That registration statement, as amended, was declared effective by the SEC on February 7, 2007.Fleet Acquisition LLC utilized that registration statement to conduct an underwritten offering of 4,830,000 shares it owned, including an over-allotment option granted to underwriters for 630,000 shares which the underwriters exercised in full.Following completion of that offering, Fleet Acquisition LLC owns 15.80% of our common stock.See Note 20 - Subsequent Events for a summary of equity offering by the Company and the offering by Fleet Acquisition LLC that was consummated in October 2007. 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of consolidation The accompanying financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”), which include the accounts of Genco Shipping 8 & Trading Limited and its wholly owned subsidiaries. All intercompany accounts and transactions have been eliminated in consolidation. Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q and, therefore, do not include all information and footnotes necessary for a fair presentation of financial position, results of operations and cash flows in conformity with accounting principles generally accepted in the United States of America. However, in the opinion of the management of the Company, all adjustments necessary for a fair presentation of financial position and operating results have been included in the statements. Interim results are not necessarily indicative of results for a full year. Reference is made to the December 31, 2006 consolidated financial statements of Genco Shipping & Trading Ltd. contained in its Annual Report on Form 10-K for the year ended December 31, 2006. Business geographics The Company’s vessels regularly move between countries in international waters, over hundreds of trade routes and, as a result, the disclosure of geographic information is impracticable. Vessel acquisitions When the Company enters into an acquisition transaction, it determines whether the acquisition transaction was the purchase of an asset or a business based on the facts and circumstances of the transaction.As is customary in the shipping industry, the purchase of a vessel is normally treated as a purchase of an asset as the historical operating data for the vessel is not reviewed nor is material to our decision to make such acquisition. When a vessel is acquired with an existing time charter, the Company allocates the purchase price of the vessel and the time charter based on, among other things, vessel market valuations and the present value (using an interest rate which reflects the risks associated with the acquired charters) of the difference between (i) the contractual amounts to be paid pursuant to the charter terms and (ii) management's estimate of the fair market charter rate, measured over a period equal to the remaining term of the charter.The capitalized above-market (assets) and below-market (liabilities) charters are amortized as a reduction or increase, respectively, to voyage revenues over the remaining term of the charter. Segment reporting The Company reports financial information and evaluates its operations by charter revenues and not by the length of ship employment for its customers, i.e., spot or time charters. The Company does not use discrete financial information to evaluate the operating results for different types of charters. Although revenue can be identified for these types of charters, management cannot and does not separately identify expenses, profitability or other financial information for these charters. As a result, management, including the chief operating decision maker, reviews operating results solely by revenue per day and operating results of the fleet and thus, the Company has determined that it operates under one reportable segment. Furthermore, when the Company charters a vessel to a charterer, the charterer is free to trade the vessel worldwide and, as a result, the disclosure of geographic information is impracticable. Revenue and voyage expense recognition Since the Company’s inception, revenues have been generated from time charter agreements and pool agreements. A time charter involves placing a vessel at the charterer’s disposal for a set period of time during which the charterer may use the vessel in return for the payment by the charterer of a specified daily hire rate. In time charters, operating costs including crews, maintenance and insurance are typically paid by the owner of the vessel and specified voyage costs such as fuel and port charges are paid by the charterer. There are certain other non-specified voyage expenses such as commissions which are borne by the Company. 9 The Company records time charter revenues over the term of the charter as service is provided. Revenues are recognized on a straight-line basis as the average revenue over the term of the respective time charter agreement.The Company recognizes vessel operating expenses when incurred. In December 2005 and February 2006, respectively, the Genco Trader and the Genco Leader entered into the Baumarine Panamax Pool.Vessel pools, such as the Baumarine Panamax Pool, provide cost-effective commercial management activities for a group of similar class vessels.The pool arrangement provides the benefits of a large-scale operation, and chartering efficiencies that might not be available to smaller fleets.Under the pool arrangement, the vessels operate under a time charter agreement whereby the cost of bunkers and port expenses are borne by the charterer and operating costs including crews, maintenance and insurance are typically paid by the owner of the vessel.Since the members of the pool share in the revenue generated by the entire group of vessels in the pool, and the pool operates in the spot market, the revenue earned by these two vessels was subject to the fluctuations of the spot market.Effective December 24, 2006 and January 15, 2007, respectively, the Genco Trader and Genco Leader exited the Baumarine Panamax Pool. Included in the standard time charter contracts with our customers are certain performance parameters, which if not met can result in customer claims.As of September 30, 2007, the Company had a reserve of $134 against due from charterers balance and an additional reserve of $725 in deferred revenue, each of which is associated with estimated customer claims against the Company including time charter performance issues.As of December 31, 2006, the Company had a reserve of $187 against due from charterers balance and an additional reserve of $571 in deferred revenue, each of which is associated with estimated customer claims against the Company, including time charter performance issues. Vessel operating expenses Vessel operating expenses include crew wages and related costs, the cost of insurance, expenses relating to repairs and maintenance, the cost of spares and consumable stores, and other miscellaneous expenses. Vessel operating expenses are recognized when incurred. Vessels, net Vessels, net are stated at cost less accumulated depreciation. Included in vessel costs are acquisition costs directly attributable to the acquisition of a vessel and expenditures made to prepare the vessel for its initial voyage.The Company also considers interest costs for a vessel under construction as a cost which is directly attributable to the acquisition of a vessel.Vessels are depreciated on a straight-line basis over their estimated useful lives, determined to be 25years from the date of initial delivery from the shipyard. Depreciation expense is calculated based on cost less the estimated residual scrap value. The costs of significant replacements, renewals and betterments are capitalized and depreciated over the shorter of the vessel’s remaining estimated useful life or the estimated life of the renewal or betterment. Undepreciated cost of any asset component being replaced that was acquired after the initial vessel purchase is written off as a component of vessel operating expense. Expenditures for routine maintenance and repairs are expensed as incurred. Scrap value is estimated by the Company by taking the cost of steel times the weight of the ship noted in lightweight ton (lwt). At September 30, 2007 and December 31, 2006, the Company estimated the residual value of vessels to be $175/lwt. Fixed assets, net Fixed assets, net are stated at cost less accumulated depreciation and amortization.Depreciation and amortization are based on a straight-line basis over the estimated useful life of the specific asset placed in service.The following table is used in determining the estimated useful lives: DescriptionUseful lives Leasehold improvements 15 years Furniture, fixtures & other equipment5 years Vessel equipment2-5 years Computer equipment 3 years 10 Deferred drydocking costs The Company’s vessels are required to be drydocked approximately every 30 to 60 months for major repairs and maintenance that cannot be performed while the vessels are operating. The Company capitalizes the costs associated with the drydockings as they occur and depreciates these costs on a straight-line basis over the period between drydockings. Costs capitalized as part of a vessel’s drydocking include actual costs incurred at the drydocking yard; cost of parts that are reasonably made in anticipation of reducing the duration or cost of the drydocking; cost of travel, lodging and subsistence of personnel sent to the drydocking site to supervise; and the cost of hiring a third party to oversee the drydocking. Inventory Inventory consists of lubricants and bunkers (fuel) which are stated at the lower of cost or market. Cost is determined by the first-in, first-out method.Inventory is included in prepaid expenses and other current assets. Impairment of long-lived assets The Company follows the Financial Accounting Standards Board (“FASB”) Statement of Financial Accounting Standards (“SFAS”) No.144, Accounting for the Impairment or Disposal of Long-Lived Assets, which requires impairment losses to be recorded on long-lived assets used in operations when indicators of impairment are present and the undiscounted cash flows estimated to be generated by those assets are less than their carrying amounts. In the evaluation of the fair value and future benefits of long-lived assets, the Company performs an analysis of the anticipated undiscounted future net cash flows of the related long-lived assets. If the carrying value of the related asset exceeds the undiscounted cash flows, the carrying value is reduced to its fair value. Various factors including anticipated future charter rates, estimated scrap values, future drydocking costs and estimated vessel operating costs, are included in this analysis. For three and nine months ended September 30, 2007 and 2006, no impairment charges were recorded, based on the analysis described above. Deferred financing costs Deferred financing costs, included in other assets, consist of fees, commissions and legal expenses associated with obtaining loan facilities. These costs are amortized over the life of the related debt, which is included in interest expense.During July 2007, the Company refinanced its existing facilities (the Short-Term Line and the 2005 Credit Facility, as described below in Note 8 – Long-Term Debt) resulting in the non-cash write-off of the unamortized deferred financing cost of $3,568 to interest expense. Cash and cash equivalents The Company considers highly liquid investments such as time deposits and certificates of deposit with an original maturity of three months or less to be cash equivalents. Short-term investments The Company holds an investment in the capital stock of Jinhui Shipping and Transportation Limited (“Jinhui”).Jinhui is a drybulk shipping owner and operator focused on the Supramax segment of drybulk shipping.This investment is designated as Available For Sale ("AFS") and is reported at fair value, with unrealized gains and losses recorded in shareholders’ equity as a component of other comprehensive income (“OCI”).Effective August 16, 2007, the Company has elected hedge accounting for forward currency contracts in place associated with the cost basis of the Jinhui shares, and therefore the unrealized currency gain or loss associated with the cost basis in the Jinhui shares will now be reflected in the income statement as a component of income or loss from derivative instruments to offset the gain or loss associated with these forward currency contracts.The cost of securities when sold is based on the specific identification method.Realized gains and losses on the sale of these securities will be reflected in the consolidated statement of operations in other (expense) income. Additionally, the realized gain or loss on the forward currency contracts is reflected in the Consolidated Statement of Cash Flows as an investing activity and is reflected in the captionPayments on forward currency contracts, net. 11 Should the decline in the value of any investment be deemed to be other-than-temporary, the investment basis would be written down to fair market value, and the write-down would be recorded to earnings as a loss. Income taxes Pursuant to Section 883 of the U.S. Internal Revenue Code of 1986 as amended (the “Code”), qualified income derived from the international operations of ships is excluded from gross income and exempt from U.S. federal income tax if a company engaged in the international operation of ships meets certain requirements. Among other things, in order to qualify, the company must be incorporated in a country which grants an equivalent exemption to U.S. corporations and must satisfy certain qualified ownership requirements. The Company is incorporated in the Marshall Islands. Pursuant to the income tax laws of the Marshall Islands, the Company is not subject to Marshall Islands income tax. The Marshall Islands has been officially recognized by the Internal Revenue Service as a qualified foreign country that currently grants the requisite equivalent exemption from tax. Based on the publicly traded requirement of the Section 883 regulations as described in the next paragraph, we believe that the Company qualified for exemption from income tax for 2006. In order to meet the publicly traded requirement for 2006 and future years, our stock must be treated as being primarily and regularly traded for more than half the days of any such year. Under the Section 883 regulations, our qualification for the publicly traded requirement may be jeopardized if shareholders of our common stock that own five percent or more of our stock (“5% shareholders”) own, in the aggregate, 50% or more of our common stock for more than half the days of the year.We believe that during 2006, the combined ownership of our 5% shareholders did not equal 50% or more of our common stock for more than half the days of 2006. However if our 5% shareholders were to increase their ownership to 50% or more of our common stock for more than half the days of 2007 or any future taxable year, we would not be eligible to claim exemption from tax under Section 883 for that taxable year. We can therefore give no assurance that changes and shifts in the ownership of our stock by 5% shareholders will not preclude us from qualifying for exemption from tax in 2007 or in future years. If the Company does not qualify for the exemption from tax under Section 883, it would be subject to a 4% tax on the gross “shipping income” (without the allowance for any deductions) that is treated as derived from sources within the United States or “United States source shipping income.” For these purposes, “shipping income” means any income that is derived from the use of vessels, from the hiring or leasing of vessels for use, or from the performance of services directly related to those uses; and “United States source shipping income” includes 50% of shipping income that is attributable to transportation that begins or ends, but that does not both begin and end, in the United States. Deferred revenue Deferred revenue primarily relates to cash received from charterers prior to it being earned. These amounts are recognized as income when earned.Additionally, deferred revenue includes estimated customer claims mainly due to time charter performance issues. Comprehensive income The Company follows SFAS No. 130 “Reporting Comprehensive Income,” which establishes standards for reporting and displaying comprehensive income and its components in financial statements.Comprehensive income is comprised of net income and amounts related to SFAS No. 133 “Accounting for Derivative Instruments and Hedging Activities” as well as unrealized gains or losses associated with the Company's short-term investments. Nonvested stock awards In 2006, the Company adopted SFAS No.123R, Share-Based Payment, for nonvested stock issued under its equity incentive plan.Adoption of this new accounting policy did not change the method of accounting for 12 nonvested stock awards.However, deferred compensation costs from nonvested stock have been classified as a component of paid-in capital as required by SFAS No.123R. Accounting estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Significant estimates include vessel and drydock valuations and the valuation of amounts due to / due from charterers.Actual results could differ from those estimates. Concentration of credit risk Financial instruments that potentially subject the Company to concentrations of credit risk are amounts due from charterers. With respect to amounts due from charterers, the Company attempts to limit its credit risk by performing ongoing credit evaluations and, when deemed necessary, requiring letters of credit, guarantees or collateral.The Company earned 100% of revenues from twelve and eleven customers for the three months ended September 30, 2007 and 2006, respectively, and 100% of revenues from seventeen and eleven customers for the nine months ended September 30, 2007 and 2006, respectively.Management does not believe significant risk exists in connection with the Company’s concentrations of credit at September 30, 2007 and December 31, 2006. For the three months ended September 30, 2007 there are four customers that individually accounted for more than 10% of revenue, which represented 15.66%, 14.08%, 12.98% and 10.27% of revenue, respectively.For the three months ended September, 2006 there were three customers that individually accounted for more than 10% of revenue, which represented 21.93%, 16.32% and 10.79% of revenue, respectively. For the nine months ended September 30, 2007 there was one customer that individually accounted for more than 10% of revenue, which represented 15.90%, of revenue.For the nine months ended September, 2006 there were two customers that individually accounted for more than 10% of revenue, which represented 23.09% and 16.07% of revenue, respectively. Fair value of financial instruments The estimated fair values of the Company’s financial instruments such as amounts due to / due from charterers, and accounts payable approximate their individual carrying amounts as of September 30, 2007 and December 31, 2006 due to their short-term maturity or the variable-rate nature of the respective borrowings. The fair value of the interest rate swaps and forward currency contracts (used for purposes other than trading) is the estimated amount the Company would receive to terminate these agreements at the reporting date, taking into account current interest rates and the creditworthiness of the counterparty for assets and creditworthiness of the Company for liabilities.See Note 10 - Fair Value of Financial Instruments for additional disclosure on the fair values of long term debt, derivative instruments, and available-for-sale securities. The Company adopted SFAS No. 157, Fair Value Measurements (“SFAS No. 157”) in the first quarter of 2007. Derivative financial instruments: Interest rate risk management The Company is exposed to the impact of interest rate changes.The Company’s objective is to manage the impact of interest rate changes on its earnings and cash flow in relation to borrowings primarily for the purpose of acquiring drybulk vessels.These borrowings are subject to a variable borrowing rate. The Company uses forward starting pay-fixed receive-variable interest rate swaps to manage future interest costs and the risk associated with 13 changing interest rate obligations.These swaps are designated as cash flow hedges of future variable rate interest payments and are tested for effectiveness on a quarterly basis. The differential to be paid or received for the effectively hedged portion of any swap agreement is recognized as an adjustment to interest expense as incurred.Additionally, the changes in value for the portion of the swaps that are effectively hedging future interest payments are reflected as a component of OCI. For the portion of the forward interest rate swaps that are not effectively hedged, the change in the value and the rate differential to be paid or received is recognized as income or (expense) from derivative instruments and is listed as a component of other (expense) income until such time the Company has obligations against which the swap is designated and is an effective hedge. Currency risk management The Company currently holds an investment in Jinhui shares that are traded on the Oslo Stock Exchange located in Norway, and as such, the Company is exposed to the impact of exchange rate changes on this available-for-sale security denominated in Norwegian Kroner.The Company’s objective is to manage the impact of exchange rate changes on its earnings and cash flows in relation to its cost basis associated with its short-term investments. The Company uses foreign currency forward contracts to protect its original investment from changing exchange rates. The change in the value of the forward currency contracts is recognized as income or (expense) from derivative instruments and is listed as a component of other (expense) income.Effective August 16, 2007, the Company elected to utilize fair value hedge accounting for these instruments whereby the change in the value in the forward contracts continues to be recognized as income or (expense) from derivative instruments and is listed as a component of other (expense) income.Fair value hedge accounting then accelerates the recognition of the effective portion of the currency translation gain or (loss) on the Available for Sale Security from August 16, 2007 from OCI into income or (expense) from derivative instruments and is listed as a component of other (expense) income.Time value of the forward contracts are excluded from effectiveness testing and recognized currently in income. New accounting pronouncements In September 2006, FASB issued SFAS No.157, "Fair Value Measurements", which enhances existing guidance for measuring assets and liabilities using fair value. Previously, guidance for applying fair value was incorporated in several accounting pronouncements.The new statement provides a single definition of fair value, together with a framework for measuring it, and requires additional disclosure about the use of fair value to measure assets and liabilities.While the statement does not add any new fair value measurements, it does change current practice. One such change is a requirement to adjust the value of nonvested stock for the effect of the restriction even if the restriction lapses within one year.The early adoption of SFAS No. 157 on January 1, 2007, did not have a material impact on the financial statements of the Company. In July 2006, the FASB issued Interpretation No.48 (“FIN 48”), “Accounting for Uncertainty in Income Taxes–an Interpretation of FASB Statement No.109.”
